DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In the instant case, the compounds are not sufficiently explained to be useful in organic light-emitting devices. Furthermore, their particular function in organic light-emitting devices is not described.
Additionally, the abstract contains fewer than 50 words, and would not sufficiently assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 9: Claim 9 recites the limitation “The compound of claim 1, wherein the compound is homoleptic or heteroleptic.” The compound of claim 1 can either be homoleptic or heteroleptic, but it cannot be other than either of homoleptic or heteroleptic. Therefore, the claim fails to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yersin et al. (DE 102013106839 A1—machine translation relied upon) (hereafter “Yersin”).
Regarding claims 1-4, 6, and 8-10: Yersin discloses a compound having the structure shown below {(p. 3, final 2 paragraphs: The compound of the disclosure comprises a ligand L having the structure of Formula II.), (p. 8, 7th paragraph: Examples of the compound of the disclosure include the compound shown below.)}.

    PNG
    media_image1.png
    204
    358
    media_image1.png
    Greyscale

Where each black dot in the compound above represents BH {p. 4, 1st paragraph}. There are 10 black dots, giving the carborane structure the formula of C2B10H10.
Yersin does not exemplify a compound similar to the compound shown above in which the metal center is Ir.
However, Yersin teaches that the compounds of the disclosure of Yersin can have Ir as a metal center in addition to Pt {p. 3, final 2 paragraphs}.
Yersin teaches that for 6-coordinate metal ions a bidentate ligand or two additional monodentate ligands can be used in addition to the monodentate ligand of the compound shown above {p. 4 final 12 lines through p. 6, line 5}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Yersin shown above to have an Ir metal center in place of the Pt metal center and to have an additional bidentate ligand of Yersin or two additional monodentate ligands of Yersin, based on the teaching of Yersin. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Ir would have been a choice from a finite number of identified, predictable solutions (the exemplified metal centers of Yersin), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The resultant compound would comprise a ligand having the structure of the instant LA in which the instant RA is aryl.

Claim(s) 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yersin et al. (DE 102013106839 A1—machine translation relied upon) (hereafter “Yersin”).
Regarding claims 1-4 and 7-10: Yersin discloses a compound having the structure shown below {(p. 3, final 2 paragraphs: The compound of the disclosure comprises a ligand L having the structure of Formula II.), (p. 8, 7th paragraph: Examples of the compound of the disclosure include the compound shown below.)}.

    PNG
    media_image1.png
    204
    358
    media_image1.png
    Greyscale

Where each black dot in the compound above represents BH {p. 4, 1st paragraph}. There are 10 black dots, giving the carborane structure the formula of C2B10H10.
Yersin does not exemplify a compound similar to the compound shown above in which the metal center is Ir.
However, Yersin teaches that the compounds of the disclosure of Yersin can have Os as a metal center in addition to Pt {p. 3, final 2 paragraphs}.
Yersin teaches that for 6-coordinate metal ions a bidentate ligand or two additional monodentate ligands can be used in addition to the monodentate ligand of the compound shown above {p. 4 final 12 lines through p. 6, line 5}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Yersin shown above to have an Os metal center in place of the Pt metal center and to have an additional bidentate ligand of Yersin or two additional monodentate ligands of Yersin, based on the teaching of Yersin. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Os would have been a choice from a finite number of identified, predictable solutions (the exemplified metal centers of Yersin), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The resultant compound would comprise a ligand having the structure of the instant LA in which the instant RA is aryl.

Claim(s) 1-4, 6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (“Heteroleptic tris-cyclometalated iridium(III) complexes supported by an o-carboranyl-pyridine ligand” Dalton Transactions, 2013, vol. 42, pp. 8549-8552.) (hereafter “Bae”) in view of Li et al. (US 2002/0076576 A1) (hereafter “Li”).
Regarding claims 1-4, 6, 8-10, and 12-13: Bae discloses a compound comprising a first ligand LA having the structure shown below (the boxed in structure) {p. 8549, 2nd col., and 3rd paragraph as well as Scheme 1, Compound 1}.
[AltContent: rect][AltContent: textbox (Bae et al.’s Compound 1)]
    PNG
    media_image2.png
    616
    1213
    media_image2.png
    Greyscale


Where the 
    PNG
    media_image3.png
    111
    50
    media_image3.png
    Greyscale
 ligand is a pyridine ring bonded to a carborane group having the formula C2B10H10 {p. 8549, 2nd col, 3rd paragraph and p. 8549, 1st col, 2nd paragraph: The carborane group 1,2-closo-C2B10H12 when coordinated to the Ir atom and bonded to the pyridine ring has the formula C2B10H10.}.
Where the boxed in ligand above has the structure of the instant Formula I where: Z1 is a sp2 neutral nitrogen; Z2 is carbon; A is pyridine; RA represents no substitution; G1 is a carborane group having the formula C2B10H10; M is Ir.
The compound has the formula of M(LA)x(LB)y(LC)z where: M is Ir; LA is the boxed-in ligand shown above; x is 1; LB is an unsubstituted 2-phenylpyridine (which has the structure of the instant LB2); y is 2; z is 0.
Bae further discloses a formulation comprising the compound {Fig. 2, Table 1, and p. 8550, 1st paragraph: a film with 5 wt% of the compound in PMMA}.
Bae teaches that the compound of Bae is useful as phosphorescent light emitting materials for an organic light emitting device {p. 8549, 1st col.1, final paragraph through p. 8549, 2nd col., 2nd paragraph}.
Bae does not teach that the instant RA is deuterium.
Li teaches deuterated compounds for use in organic light emitting diodes {paragraphs [007]-[0013] and [0023]-[0024]}.
Li teaches that when one or more deuterium atoms are substituted for hydrogen on the conjugated rings of organic semiconductor compounds, the deuterated compounds have improved thermal stability due to the stronger nature of the C-D bond relative to the C-H bond {paragraphs [0009] and [0023]}. Li teaches that the hydrogen atoms on the conjugated rings of phosphorescent metal complexes can be replaced with deuterium atoms {paragraphs [0029] and [0068]-[0070]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Bae by replacing one or more of the H atoms on the conjugated rings of the compound with deuterium atoms, including at least one at the position of the instant RA, based on the teaching of Li. The motivation for doing so would have been to improve the thermal stability of the compound, as taught by Li. Furthermore, the selection of at least one substitution at the position of the instant RA would have been a choice from a finite number of identified, predictable solutions (the possible positions for substitution), with a reasonable expectation of success. See MPEP 2143(I)(E).

Regarding claim 14: Bae as modified by Li teaches all of the features with respect to claim 1, as outlined above.
Bae as modified by Li does not exemplify a compound in which the instant LB has a structure of the instant claim 14. While the 2-phenylpyridine rings are similar in structure to the instant 14, the rejection of claim 1 does not specify where exactly deuterium atoms are substituted in place of hydrogen atoms, except to say that at least one RA is deuterium. 
However, as described above, Li teaches that when one or more deuterium atoms are substituted for hydrogen on the conjugated rings of organic semiconductor compounds, the deuterated compounds have improved thermal stability due to the stronger nature of the C-D bond relative to the C-H bond {paragraphs [0009] and [0023]}. In other words not all of the hydrogen atoms must be replaced with deuterium atoms, just one or more.
At the time the invention was effectively filed, it would have been obvious to have further modified the compound of Bae such that only hydrogen atoms corresponding to the instant RA are replaced with deuterium, based on the teaching of Li. The selection of only hydrogen atoms corresponding to the instant RA for replacement with deuterium would have been a choice from a finite number of identified, predictable solutions (the possible positions for substitution), with a reasonable expectation of success. See MPEP 2143(I)(E).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (“Heteroleptic tris-cyclometalated iridium(III) complexes supported by an o-carboranyl-pyridine ligand” Dalton Transactions, 2013, vol. 42, pp. 8549-8552.) (hereafter “Bae”) in view of Li et al. (US 2002/0076576 A1) (hereafter “Li”) as applied to claim 1 above, and further in view of Tsai et al. (US 2005/0258742 A1) (hereafter “Tsai”).
Regarding claim 5: Bae. discloses all of the features with respect to claim 1, as outlined above.
Bae et al. does not teach that the instant Z1 is a neutral carbon atom of an N-heterocyclic carbene.
Tsai teaches ligands comprising a pyridine ring and an imidazole ring to form a carbene ligand, such as the compound shown below, where the imidazole group forms the carbene-metal bond {(paragraphs [0087]-[0092]: The metal complex compound comprises a carbene ligand “L”.), (paragraph [0106]: The carbene ligand “L” preferably has the structure shown below.)}.

    PNG
    media_image4.png
    686
    338
    media_image4.png
    Greyscale

Tsai teaches that carbene ligands are advantageous because they have high stability and emit at higher energies {paragraph [0069]}.
The compound of Bae shown above does not comprise a carbene ligand, because the ligands of the compound comprise pyridine rings rather than the imidazole rings of Tsai, as exemplified above, that form the carbene-metal bond. Replacing the pyridine rings with the imidazole rings of the ligand of Tsai shown above that form carbene-metal bonds would provide carbene ligands.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Bae by replacing the pyridine rings of the ligands of the compound with the imidazole rings of the ligand of Tsai shown above that form carbene-metal bonds, based on the teaching of Tsai. The motivation for doing so would have been to provide a carbene ligand containing compound that would have high stability and emit at a higher energy, as taught by Tsai.

Claim(s) 15-17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (“Heteroleptic tris-cyclometalated iridium(III) complexes supported by an o-carboranyl-pyridine ligand” Dalton Transactions, 2013, vol. 42, pp. 8549-8552.) (hereafter “Bae”) in view of Li et al. (US 2002/0076576 A1) (hereafter “Li”) as applied to claim 1 above, and further in view of Thompson et al. (US 2002/0034656 A1) (hereafter “Thompson”).
Regarding claims 15, 17, 19, and 22: Bae as modified by Li teaches all of the features with respect to claim 1, as outlined above.
Claim 15 differs from claim 1 in that the compouind of claim 1 is comprised in the organic layer of an organic light emitting device.
Bae does not teach an organic light emitting device comprising the compound of Bae.
However, as outlined above, Bae teaches that the compound of Bae is useful as phosphorescent light emitting materials for an organic light emitting device {p. 8549, 1st col.1, final paragraph through p. 8549, 2nd col., 2nd paragraph}.
Thompson et al. discloses an organic light-emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {(paragraphs [0002], [0046]-[0047], [0050]-[0051], [0056], [0068], [0158]-[0160]: An OLED is disclosed.), (Fig. 7 and paragraphs [0158]-[0160]: An example OLED comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode.)}.
The organic layer comprising an emissive layer comprising Ir(ppy)3 having the structure shown below as an emissive dopant {Fig. 7 and paragraphs [0158]-[0160]}.

    PNG
    media_image5.png
    961
    613
    media_image5.png
    Greyscale

The emissive layer—and therefore the organic layer—additionally comprises a host material, CBP, which has the structure shown below {Fig. 7 and paragraphs [0158]-[0160]}.

    PNG
    media_image6.png
    515
    1188
    media_image6.png
    Greyscale

The emissive layer is a formulation comprising Ir(ppy)3 and CBP.
Bae teaches that the compound comprising the ligand comprising the carborane structure has emissions that are blue shifted compared Ir(ppy)3 {p. 8550, 2nd col, 2nd paragraph}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Bae by using it as the emissive material in the light-emitting layer of the OLED of Thompson et al. by replacing the Ir(ppy)3 emissive dopant, based on the teaching of Bae and Thompson. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).  One of Ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. More specifically, the motivation for doing so would have been to provide an OLED with blue-shifted emissions, as taught by Bae and Thompson.

Regarding claim 16: Bae in view of Li and Thompson et al. in view of Bae et al. teaches all of the features with respect to claim 15, as outlined above.
Thompson et al. further teaches that an OLED can be incorporated into a device selected from the group consisting of a consumer product, an electronic component module, and a lighting panel {paragraphs [0051] and [0252]: Each of the devices described are one of a consumer product, an electronic component module, or a lighting panel.}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device taught by Bae in view of Li and Thompson by including the device in one of a consumer product, an electronic component module, and a lighting panel, based on the teaching of Thompson. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). One of Ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make a consumer product, an electronic component module or a lighting panel comprising an organic light-emitting device in order to produce optimal devices. More specifically, the motivation for doing so would have been to provide a consumer product, an electronic component module or a lighting panel comprising an OLED with blue-shifted emissions, as taught by Bae and Thompson.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (“Heteroleptic tris-cyclometalated iridium(III) complexes supported by an o-carboranyl-pyridine ligand” Dalton Transactions, 2013, vol. 42, pp. 8549-8552.) (hereafter “Bae”) in view of Li et al. (US 2002/0076576 A1) (hereafter “Li”) and Thompson et al. (US 2002/0034656 A1) (hereafter “Thompson”) as applied to claim 15 above, and further in view of Ma et al. (US 2010/0237334 A1) (hereafter “Ma”).
Regarding claim 20: Bae as modified by Li and Thompson teaches all of the features with respect to claim 15, as outlined above.
Bae as modified by Li and Thompson do not teach that the emissive layer—and therefore the organic layer—comprises a host material listed in the current claim 20.
However, as outlined above, Bae as modified Li and Thompson teaches that the host material is CBP.
Ma teaches a host material for an OLED device that has the structure shown below {(p. 1, ¶ [0014]; The triphenylene-containing benzofused thiophenes are useful as host compounds in organic light emitting devices.), (p. 2, paragraph [0015]; The triphenylene-containing benzofused thiophenes include compounds having the structure of Formula (III).), (p. 9, ¶ [0045]; Compounds having the structure of Formula III are exemplified by the compounds on pp. 9-11.), (p. 9, Compound 2’)}. 
[AltContent: textbox (Ma’s Compound 2’)]
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Ma sought to provide host compounds with improved film forming properties that when used in organic electroluminescent devices provided devices with improved device stability and efficiency {p. 4, paragraphs [0033] and [0037]}.
Furthermore, Ma teaches that Ma’s Compound 2’ when used as the host material for a phosphorescent emissive dopant in an OLED provides a device with longer lifetime, lower driving voltage, and higher efficiency than a similar device comprising CBP as the host material {Tables 1 and 2: Comparative Device 2 versus Example Device 5.}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have further modified the organic EL device as taught by Bae as modified by Li and Thompson by replacing the host CBP with Ma’s Compound 2’, based on the teachings of Ma. The motivation for doing so would have been to use a host compound with improved film forming properties that when used in an OLED provided a device with improved device stability, efficiency, and driving voltage as taught by Ma.

Claims 1-4, 6-13, 15-17, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2014/0027733 A1) in view of Bae et al. (“Heteroleptic tris-cyclometalated iridium(III) complexes supported by an o-carboranyl-pyridine ligand” Dalton Transactions, 2013, vol. 42, pp. 8549-8552.) and Shang et al. (“A theoretical study on the injection, transport, absorption and phosphorescence properties of heteroleptic iridium(III) complexes with different ancillary ligands”, Photochem. Photobiol. Sci., 2014, vol. 13, 574).
Regarding claims 1-4, 6, 8-13, 15, and 17: Zeng discloses compounds that comprise a substituted imidazole carbene group {paragraph [0016]}.
The compounds are exemplified by Compounds 1 through 42 {paragraphs [0027]-[0028]}.
Zeng discloses a compound having the structure shown below {paragraphs [0027]: Compound 26}.
[AltContent: textbox (Zeng’s Compound 26)] 
    PNG
    media_image8.png
    847
    1551
    media_image8.png
    Greyscale


The compound is useful as the emissive dopant in the light emitting layer of an organic light emitting device {paragraphs [0029]-[0031]}.
Zeng does not teach that the ligands of the compounds shown above comprise a carborane containing ligand such as the ligand having the structure of the instant Formula I.
Zeng does teach that the compound could be used as a light emitting dopant for an organic electroluminescent device {paragraph [0031]}.
Bae teaches a compound a carborane containing ligand, as shown below (the boxed in structure) {p. 8549, 2nd col., and 3rd paragraph as well as Scheme 1, Compound 1}.
[AltContent: rect][AltContent: textbox (Bae et al.’s Compound 1)]
    PNG
    media_image2.png
    616
    1213
    media_image2.png
    Greyscale


Where the 
    PNG
    media_image3.png
    111
    50
    media_image3.png
    Greyscale
 ligand is a pyridine ring bonded to a carborane group having the formula C2B10H10 {p. 8549, 2nd col, 3rd paragraph and p. 8549, 1st col, 2nd paragraph: The carborane group 1,2-closo-C2B10H12 when coordinated to the Ir atom and bonded to the pyridine ring has the formula C2B10H10.}.
Bae teaches that the compound of Bae is useful as phosphorescent light emitting materials for an organic light emitting device {p. 8549, 1st col.1, final paragraph through p. 8549, 2nd col., 2nd paragraph}.
Bae teaches that the compound comprising the ligand comprising the carborane structure in place of an unsubstituted phenyl ring has emissions that are blue shifted compared to a similar ligand in which the carborane structure is replaced with a phenyl ring {p. 8550, 2nd col, 2nd paragraph}.
Therefore, replacing an unsubstituted phenyl ring with the carborane structure blue-shifts emissions.
Furthermore, Bae teaches that the compound comprising the ligand comprising the carborane structure in place of an unsubstituted phenyl ring has a LUMO energy that is lower compared to a similar ligand in which the carborane structure is replaced with a phenyl ring {p. 8550, 2nd col, 2nd paragraph}.
Therefore, replacing an unsubstituted phenyl ring with the carborane structure lowers the LUMO energy of a metal complex.
Shang teaches that metal complexes having lower LUMO energy levels have improved electron injection properties {p. 580, 2nd col., 2nd paragraph}. Shang et al. further teaches that changing the electron injection properties of a metal complex in the light-emitting layer of an organic electroluminescent device changes the balance of holes and electrons in the layer, which affects device performance {(abstract: The metal complexes of Shang et al. are used in the light emitting layer of an organic electroluminescent device.), (p. 577, 2nd col., 2nd paragraph: Changing the electron injection properties of a metal complex changes the balance of holes and electrons in the layer, which affects device performance.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Zeng’s Compound 26 by replacing the unsubstituted phenyl rings of the unsubstituted 2-phenylpyridine ligands with the carborane structures of the compound of Bae, based on the teaching of Bae. and Shang. The motivation for doing so would have been to blue shift the emissions of the compound as well as to provide a compound with a lower LUMO energy, as taught by Bae, and thus a compound having improved electron injection in order to tune the balance of holes and electrons in the light-emitting layer, as taught by Shang.
The resultant compound has the structure of formula M(LA)x(LB)y(LC)z where: M is Ir; x is 2; y is 1; z is 0. 
LA is a ligand that has the structure of the instant LA1, which meets the limitations of the current claim 1 where Z1 is a sp2 neutral nitrogen atom of pyridine. The ligand also meets the limitations of the current claim 10 where RA is hydrogen.
LB is a ligand having the structure of the instant claim 1 where Ra is methyl Rc represents two methyl groups; X1 through X6 are carbon; Rb represents two substitutions which can be interpreted as being one alkenyl group and one heteroalkenyl group that have fused together to form a ring. 

Regarding claim 7: Zeng as modified by Bae and Shang meets the limitations of claim 15, as outlined above.
Zeng does not exemplify a compound having the structure of Zeng’s modified Compound 26 in which the metal center is Os.
However, Zeng et al. teaches that the metal complexes of the disclosure of Zeng can comprise Ir or Os as the metal center {paragraph [0017]}. Zeng et al. provides a limited list of specific metals that can be the metal center {paragraph [0017]}.
At the time the invention was effectively filed, it would have been obvious to have further modified Zeng’s Compound 26 by substituting an Os for Ir as the metal center, based on the teaching of Zeng. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of Os would have been a choice for a finite number of identified predictable solutions. See MPEP 2143(I)(E).

Regarding claim 16: Zeng as modified by Bae and Shang meets the limitations of claim 15, as outlined above. 
As outlined above, the device is an organic light-emitting device. An organic light-emitting device is an electronic component. Therefore, the organic light-emitting device can be equated with an electronic component module.

Regarding claims 19-20: Zeng as modified by Bae and Shang meets the limitations of claim 15, as outlined above.
As outlined above, Zeng teaches the emissive layer additionally comprises a host material {paragraph [0068]}.
Zeng does not teach a specific device comprising both the modified metal complex of Zeng as modified by Bae and Shang in addition to a specific host of the current claims 19 or 20.
However, Zeng teaches that the host can have the structure shown below {paragraph [0033]}.

    PNG
    media_image9.png
    712
    1054
    media_image9.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Zeng by using the host material taught by Zeng above, based on the teaching of Zeng. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claim 22: Zeng as modified by Bae and Shang  meets the limitations of claim 1, as outlined above. 
Claim 22 differs from Claim 1 in that the compound is comprised in a formulation. 
As outlined above, the compound is comprised in the emissive layer of the organic light emitting device along with a host material. The emissive layer of the organic light emitting device comprising the compound along with a host material is a formulation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6-7, 9, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,998,507. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3, 6-7, 9, and 15-17: Claim 10 of U.S. Patent No. 10,998,507 discloses an organic light-emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {claim 8}. 
The organic layer comprises a compound comprising a ligand having a structure encompassed by the current Formula I {(claim 8: The organic layer comprises a compound of claim 1.), (claim 1: The compound of claim 1 of U.S. Patent No. 10,998,507 comprises a ligand LA that meets the limitations of the current Formula I.)}.
The organic layer comprises an emissive layer and the compound is an emissive dopant or a non-emissive dopant in the emissive layer {claim 10}.
The device is an organic light-emitting device. An organic light-emitting device is an electronic component. Therefore, the organic light-emitting device can be equated with an electronic component module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786